Citation Nr: 0603446	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  97-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic 
rhinitis. 

2.  Entitlement to an initial compensable rating for 
residuals of a nasal fracture, resulting in a deviated 
septum.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to March 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 1996 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in St. 
Petersburg Florida, which granted service connection for the 
enumerated disorders and assigned each a noncompensable 
initial evaluation.  

The Board remanded this matter for additional development in 
May 2004.  Such development has been completed and the case 
is now returned to the Board for further consideration.  

The U.S. States Court of Appeals for Veterans Claims (Court) 
has held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO granted service connection 
for allergic rhinitis and residuals of a nasal fracture, and 
assigned a noncompensable rating for each disability in a 
rating decision dated in April 1996.  The veteran appealed 
the ratings assigned.  Hence, the Board will consider the 
proper evaluation to be assigned for the veteran's service-
connected allergic rhinitis and residuals of a nasal fracture 
from the time period beginning with the grant of original 
service connection, pursuant to the Court's holding in 
Fenderson, supra.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The competent and probative evidence of record 
establishes that the veteran's allergic rhinitis is treated 
by medication and is productive primarily of sneezing spells 
once or twice a month.  

3.  The competent and probative evidence of record 
establishes that the veteran's residuals of a nasal bone 
fracture are not productive of traumatic deflection of the 
nasal septum with marked interference with breathing space.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 10 percent 
evaluation for allergic rhinitis have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.14, 4.20, 4.97, Diagnostic Codes 6501, 
6502, 6510-6514 (in effect prior to October 7,1996), 
Diagnostic Codes 6502, 6510-6514, and 6522 (2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321 (2005).

2.  The criteria for entitlement to an initial 10 percent 
evaluation for residuals of a nasal bone fracture have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.14, 4.20, 4.97, Diagnostic 
Code 6502 (in effect prior to October 7, 1996), Diagnostic 
Code 6502 (2005); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claims seeking entitlement 
to service connection for allergic rhinitis and residuals of 
a nasal fracture with deviated septum was first received in 
January 1996.  After adjudicating the veteran's claims in 
April 1996, the RO provided initial notice of the provisions 
of the VCAA as it applies to these claims, in a July 2003 
letter.  In this letter, the veteran was told of the 
requirements to establish increased evaluations for the 
disabilities at issue, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter and the 
supplemental statement of the case issued in October 2003 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports.  Although the most 
recent examination report of October 2004 does not include an 
opinion as to whether surgery is necessary as was requested 
in the Board's May 2004 remand, the symptoms that were noted 
in this examination and in the medical records, are shown to 
be so minor that surgery is clearly not indicated.  The 
examination was noted to have been based not only on 
examination of the veteran, but also review of the claims 
file, despite the contentions of the veteran's representative 
that the claims file was not examined and the examination was 
inadequate.  In light of the nearly normal objective findings 
shown on this most recent examination, the Board finds that 
remanding this issue for further examination would be 
unnecessary and wasteful in this instance.  

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As previously indicated, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson, supra.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

In this case, the veteran filed an original claim for service 
connection in January 1996.  In an April 1996 rating 
decision, the veteran was granted service connection for both 
residuals of a fractured nose, post operative, and for 
allergic rhinitis and a noncompensable rating was initially 
assigned for each disability.  The veteran disagreed with 
this decision and appealed it.  

Service medical records documented treatment for allergic 
rhinitis in August 1975, with subsequent treatment for this 
recurrent problem.  In August 1976, he fractured his nose and 
in August 1989, he underwent septoplasty surgery to correct a 
right nasal septal with complaints of chronic nasal airway 
obstruction.

A March 1996 VA examination noted the veteran's history of 
having had surgery to correct his nasal breathing.  He stated 
that he still has intermittent difficulty breathing, and 
frequently had to use over the counter decongestants and 
antihistamines.  His past history was positive for allergies.  
He had no history of nasal trauma and no history of recurrent 
sinusitis.  Physical examination revealed the vestibules of 
the nasal cavity to be normal.  The septum was deviated to 
the right side.  Moderate turbinate hypertrophy was 
appreciated with the inferior turbinates.  Middle turbinates 
were normal.  The middle meatus and inferior meatus  were 
normal.  The nasal vault was normal and external nasal 
structure was normal.  The impression was nasal obstruction 
with right septal deformity and hypertrophic turbinates.  
Probable allergy was also diagnosed.  

VA treatment records from 1996 to 1998 reflect that in July 
1998, the veteran was taking allergy medicines.  Otherwise 
the records were silent for any nasal or sinus problems.  
Likewise, VA treatment records from 2000 to 2002 contain no 
reference to treatment for nasal or sinus problems, aside 
from a November 2000 telephone triage record showing that he 
was prescribed pseudoephedrine for a "head cold."  

VA records from 2003 through 2004 reflect that he was 
receiving ongoing prescription medication for allergies.  In 
January 2003, he was noted to be receiving an ongoing 
prescription of pseudoephedrine for allergy symptoms and was 
diagnosed with allergies.  In July 2003 he was seen for pick 
up of medications and inquired about the quantity of allergy 
medications he was receiving.  He stated that he took it 
b.i.d. every day and asked if it could be increased to enough 
for b.i.d. use.  The medication was shown to be 
pseudoephedrine in July 2003, and he took one 120 milligram 
capsule twice a day for allergy congestion.  A September 2004 
outpatient record indicated that he was out of allergy pills 
and was back taking his medications after a hurricane.  He 
indicated that when he travels, he does not take his 
medications with him as security checks are too long.  He was 
noted to still be prescribed 120 milligrams of 
pseudoephedrine twice a day.  He was assessed with allergies, 
stable, in September 2004.  

The report of an October 2004 VA examination included a 
review of the claims file and examination of the veteran.  
The examination revealed the veteran to complain that "I 
can't breathe for the past eight years."  Currently, he 
stated that he takes a decongestant.  He takes CTMA/0 
Excedrin 120 milligrams capsule, one capsule PO, twice daily 
(b.i.d.) for his congestion.  He stated that he took this 
without any problems.  He complained of a stuffy nose, 
sneezing, itchy nose and itching at the roof of his mouth.  
He also complained of clear discharge and a dry nose with 
occasional bloody nose.  He had a turbinectomy on the right 
side in the past while in the service.  He said that he has 
interference with breathing through his nose.  He breathed 
through his mouth at night and snored at night.  He tolerated 
his medications well.  He complained of some hoarseness too.  
He never had any chronic diagnosis of chronic sinusitis.  He 
occasionally had sneezing spells maybe once or twice a month.  

Physical examination revealed his nares to have edematous, 
erythematous turbinates in the left naris.  In the right 
there was evidence of absence of right inferior turbinectomy.  
There was no discharge bilaterally.  There was no sinus 
tenderness.  There was no ortho pharyngeal erythema and no 
evidence of nasal obstruction.  Examination of mucus 
discharge yielded no crusting or scabbing noted.  His neck 
was supple and his lungs were clear to auscultation 
bilaterally.  The diagnosis was allergic rhinitis causing 
nasal congestion, nasal crusting.  

An April 2005 treatment record reflects that the veteran 
continued to take 120 milligrams of pseudoephedrine twice 
daily for congestion.  He denied shortness of breath, cough 
and bloody sputum.  A June 2005 clinic record indicated that 
the veteran was seen for complaints that included a cough 
without fever, chest pain and a history of allergies, with 
slight sinus congestion, clear.  He was noted to be taking 10 
milligrams of Loratadine per day for allergies in June and 
July 2005.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).
	
In this case, the RO adjudicated the veteran's claim under 
both the new and old versions of the regulation; thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).  The RO 
has evaluated the veteran's allergic rhinitis and deviated 
septum under Diagnostic Codes 6502 (both old and new), and 
Diagnostic Code 6522 (in the new regulations only).  The 
Board will also consider other potentially applicable 
Diagnostic Codes under both the old and new criteria.  

Under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6501, 
previously in effect before October 7, 1996, chronic atrophic 
rhinitis with a definite atrophy of the intranasal structure, 
and moderate secretion warranted a 10 percent disability 
evaluation.  Chronic atrophic rhinitis with moderate crusting 
and ozena, and atrophic changes warranted a 30 percent 
evaluation.  Chronic atrophic rhinitis with massive crusting 
and marked ozena, with anosmia warranted a 50 percent 
evaluation.

Prior to October 7, 1996, a traumatic deviated nasal septum 
with marked interference with breathing space was provided a 
maximum 10 percent schedular evaluation. A noncompensable 
evaluation was provided for slight symptoms only. 38 C.F.R. § 
4.97, Diagnostic Code 6502 (effective prior to October 
7,1996).

Prior to October 7, 1996, sinusitis, postoperative, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations, warranted a 50 percent.  If severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence, merited 30 percent.  If moderate, with discharge 
or crusting or scabbing, infrequent headaches, 10 percent was 
assigned. A noncompensable evaluation was assigned for X-ray 
manifestations only, with mild or occasional symptoms.  38 
C.F.R. § 4.97, Diagnostic Code 6510-6514 (effective prior to 
October 7, 1996).

Effective on October 7, 1996 Diagnostic Codes 6510 through 
6514 are rated as follows: Under the General  Rating Formula 
for Sinusitis a 50 percent disability rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A 30 percent disability 
rating is warranted for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 10 
percent disability rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A noncompensable (zero percent) 
disability rating is warranted for sinusitis detected by Xray 
only. An incapacitating episode is defined in the note 
following Diagnostic Code 6510 as one that requires bed rest 
and treatment by a physician. See 38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514 (2005).

Effective on October 7, 1996, under Diagnostic Code 6522 
[allergic or vasomotor rhinitis], a 30 percent disability 
rating is warranted for allergic or vasomotor rhinitis with 
polyps.  A 10 percent disability rating is warranted for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  See 38 C.F.R. § 
4.97, Diagnostic Code 6522 (2005).

Effective on October 7, 1996, traumatic deviated nasal septum 
with 50 percent obstruction of the nasal passages on both 
sides or complete obstruction on one side was provided a 
maximum 10 percent schedular evaluation under 38 C.F.R. § 
4.97, Diagnostic Code 6502 (2005).

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against an initial 
compensable evaluation for allergic rhinitis and against an 
initial compensable evaluation for residuals of a nasal 
fracture resulting in a deviated septum.  

Regarding the allergic rhinitis, the evidence overall 
reflects that the veteran takes ongoing medication to control 
his symptoms.  The symptoms are shown on the most recent VA 
examination to primarily include sneezing spells about once 
or twice a month, along with a stuffy nose and itchy nose.  
There is no evidence that the veteran's allergic rhinitis 
results in a definite atrophy of the intranasal structure and 
no evidence of moderate secretion, which would warrant a 10 
percent rating under the old Diagnostic Code 6501.  Nor is it 
shown to more closely resemble moderate symptoms of 
sinusitis, with discharge or crusting or scabbing, infrequent 
headaches which would warrant a 10 percent rating under 
Diagnostic Codes 6510-6514 in effect prior to October 7, 
1996.  Although the VA examination of October 2004 included a 
history of allergic rhinitis causing nasal congestion and 
crusting, there was no objective evidence of crusting or 
scabbing noted on the examination itself, and the medical 
evidence of record does not reflect evidence of moderate 
sinusitis symptoms with crusting and scabbing to be a 
problem.  Likewise the medical records and most recent VA 
examination report do not show evidence one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, which would warrant a 10 percent 
rating under the current Diagnostic Code 6510-6514.  Finally, 
the veteran's allergic rhinitis is not shown to cause greater 
than 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side, which would 
warrant a 10 percent rating under Diagnostic Code 6522 for 
allergic or vasomotor rhinitis.  In fact, the October 2004 VA 
examination found no evidence of obstruction.  

Regarding the deviated septum, again it is noted that the 
October 2004 VA examination found no evidence of obstruction.  
Thus a compensable rating under either Diagnostic Code 6502 
in effect before and after October 7, 1996 is not warranted, 
as both codes require interference with breathing space, 
(with the more recent Diagnostic Code 6502 actually requiring 
greater than 50 percent obstruction on both sides or 100 
percent obstruction on one side).  Interference with 
breathing space due to obstruction is not shown on this 
examination, nor in the other medical records.  

In sum, the evidence reflects that the veteran's symptoms 
from his allergic rhinitis and his deviated septum both more 
closely resemble the criteria contemplated by a 
noncompensable rating for each disorder under the applicable 
rating schedule.  The preponderance of the evidence is 
against a higher rating for either disorder, so consideration 
of reasonable doubt is not for application in this case.  

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1) (2005).  In this case, the rating schedule is 
not inadequate for evaluating the veteran's rhinitis 
disability and deviated septum.  In addition, it has not been 
shown that the rhinitis disability or deviated septum have 
required frequent periods of hospitalization or has produced 
marked interference with the veteran's employment.  For these 
reasons, an extraschedular rating is not warranted.


ORDER

An initial compensable rating for allergic rhinitis is 
denied.

An initial compensable rating for residuals of a nasal 
fracture with deviated septum is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


